Citation Nr: 1703245	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  12-04 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a sciatic nerve condition, claimed as bilateral sciatica and right leg radiculopathy, secondary to the service-connected low back strain.

2.  Entitlement to service connection for headaches, claimed as secondary to the service-connected low back strain.

3.  Entitlement to service connection for a psychiatric disability with sleep impairment, claimed as secondary to the service-connected low back strain.

4.  Entitlement to a higher initial disability rating for a low back strain, evaluated as 10 percent disabling prior to March 4, 2014, and as 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from June 2007 to April 2008.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from March 2009 and March 2013 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a May 2012 videoconference hearing before a Veterans Law Judge, who has since retired, at the RO.  A transcript of the hearing is associated with the claims folder.  He requested another hearing but withdrew this request in October 2016.  

The Board has combined the issues of entitlement to service connection for sciatica and right leg radiculopathy into one issue, as both conditions involve the same nerve.


FINDINGS OF FACT

1.  The Veteran's sciatic nerve condition, diagnosed as bilateral sciatica, and headaches are not related to active service or to a service-connected disability.

2.  The Veteran's current psychiatric disability with sleep impairment was caused or aggravated by either his active service or a service-connected disability.

3.  Prior to January 19, 2012, the Veteran's service-connected back strain manifested forward flexion to no worse than 70 degrees, accounting for pain on motion and after repetition; no ankylosis; and no incapacitating episodes.

4.  From January 19, 2012, the Veteran's service-connected back strain manifested forward flexion to 50 degrees and combined range of motion at 90 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sciatic nerve condition, to include bilateral sciatica and right leg radiculopathy, have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

2.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a psychiatric disability with sleep impairment have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

4.  The criteria for an initial disability rating in excess of 10 percent for the low back strain have not been met for any part of the rating period prior to January 19, 2012.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2016).

5.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 20 percent disability rating for the low back strain have been met for the rating period from January 19, 2012.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  

The conditions at issue are not any of the "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply to this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Sciatic Nerve Condition and Headaches

The Veteran contends that he has a sciatic nerve condition, claimed as sciatica and right leg radiculopathy, and headaches that were caused or aggravated by his service-connected low back strain.  He has not contended that either condition began during active service.  

His service treatment records show a single episode of back pain radiating into his left groin and anterior thigh, half way to the knee, in December 2007.  However, this pain appeared to resolve prior to separation, as subsequent service treatment records are negative for any reports of radiating pain into the legs, including a March 2008 Report of Medical Assessment completed for the purpose of separation from service, and a March 2008 Preventative Health Assessment.  

His service treatment records are entirely negative for any complaints, symptoms, findings, treatment, or diagnosis of headaches.  

Following service separation, at an August 2008 Post-Deployment Health Assessment, the Veteran specifically denied experiencing headaches and numbness or tingling in his feet.    

In October 2008, the Veteran sought treatment for back pain.  Straight leg raising was to 35 to 45 degrees bilaterally before discomfort.  The clinician assessed low back pain without radiculopathy.  

In February 2009, it was noted again that straight leg raising test was negative (greater than 50 to 60 degrees bilaterally without problems), and the clinician assessed back pain without radiculopathy, and at a February 2009 VA examination, the Veteran denied any radiation into the lower extremities.

The first post-service documentation of a report or treatment of a sciatic nerve condition is in November 2009, when the Veteran sought emergency treatment for a severe increase in his low back pain.  The first post-service documentation or report of headaches is the Veteran's claim for service connection in November 2012.      

Therefore, because the Veteran has not claimed direct service connection and the evidence does not otherwise suggest a connection between a disease, event, or injury during active service and the current sciatic nerve condition or headaches, the Board will focus on the question of whether the claimed conditions were caused or aggravated by the service-connected low back strain.  

As noted above, to prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  

For the reasons set forth below, the Board finds that the weight of the evidence demonstrates no relationship, of either causation or aggravation, between the Veteran's sciatic nerve condition or headaches and his service-connected low back strain.  

First, with regard to the sciatic nerve condition, as noted above, in October 2008, the Veteran was diagnosed with low back pain without radiculopathy, and an x-ray of the lumbosacral spine was negative.

At the February 2009 VA examination, the Veteran denied any radiation of back pain into his lower extremities, and, again, an x-ray of the lumbosacral spine was negative.

In November 2009, the Veteran went to the emergency room after experiencing an acute onset of severe low back pain when getting up from a chair.  He denied any trauma.  An x-ray study showed mild disc space narrowing at L4-L5, grade I spondylolisthesis at L5-S1 without distinct evidence of a defect in the pars, and no acute bony abnormalities.  He underwent a course of physical therapy and remained off of work for almost two months.  

He was afforded a VA examination in January 2012.  He reported low back pain with brief radiation down to his knee level that occurred between one and two times per day and lasted five minutes, along with accompanying numbness.  He also reported pain and cramping of the right leg in the L4 sciatic distribution.  The VA examiner noted that straight leg raising test was negative and that there was no radicular pain or other signs or symptoms due to radiculopathy.  The examiner further opined that the Veteran's new finding of grade I spondylolisthesis of L5 on S1 was less likely than not caused by the service-connected muscle strain, but, rather, was a new finding consistent with the Veteran's obesity as well as occult injury at the time of the finding in November 2009.  

The same VA examiner saw the Veteran again in January 2013.  The Veteran reported chronic low back pain with pain radiating into the posterior thighs down to the level of his knees.  The examiner noted that he had undergone RF ablation bilaterally at the L4, L5, and S1 levels in October 2012, following which he experienced improvement in the sciatica symptoms.  The VA examiner further highlighted the pain management clinic note of August 7, 2012, which assessed chronic low back pain, more likely related to spondylolisthesis at L5-S1.  

In his January 2013 report, the VA examiner concluded that the Veteran clearly had sciatica with associated radicular symptoms to the lower extremities bilaterally, and that the new symptoms of increased back pain and sciatica are a direct result of the finding of spondylolisthesis found by x-ray in November 2009, with noted progression on the x-ray of February 2012, combined with the effects of a disc herniation at L4-L5 as identified in the MRI of February 2012.  The examiner further stated that the spondylolisthesis, which had radiographic documented progression, and the herniated disc at L4-L5 were not related to the service-connected low back muscle strain.  He explained that review of medical literature revealed no evidence of a cause-effect relationship between muscle strain and these two newer conditions.  Rather, the examiner stated that the spondylolisthesis and disc herniation were more likely than not a result of the Veteran's obesity (previously Class II with BMI 38.56 at the time of the January 2012 VA examination and now Class III [Morbid] in January 2013 with BMI 40.09) along with possible occult injury in November 2009 when he arose from a chair.  Thus, the examiner concluded, the sciatica was not a result of the service-connected muscle strain but was in fact a result of the spondylolisthesis and disc herniation.

The January 2013 VA examiner's opinion is supported by that of the March 2014 VA examiner, who also concluded that the sciatica diagnosed in 2009 was not a result of his service-connected lumbar strain and found no signs or symptoms of radiculopathy.  The opinion is further supported by the October 2008 and February 2009 x-ray studies of the lumbosacral spine, which were both negative for disc pathology.

The Board finds the negative nexus opinion of the January 2013 VA examiner to be highly probative.  It was based on a thorough physical examination and interview of the Veteran, and the examiner provided a thorough rationale for his opinion, which was based on medical literature as well as his professional medical expertise.  There are no contrary competent medical opinions of record, nor does any of the other medical evidence of record suggest that the low back strain caused or aggravated the spondylolisthesis, disc herniation, sciatica, or radiculopathy.  

Next, with regard to the claimed headaches, in January 2013, VA treatment records mention that the Veteran was experiencing headaches (see Virtual VA, CAPRI entry 11/14/13, Pain Note dated 1/15/13,  p. 70), and, almost two months later, it was noted that the headaches had improved with medication (see Virtual VA, CAPRI entry 11/14/13, Pain Note dated 3/12/13,  p. 26).  However, there is no suggestion in the medical evidence of record that the headaches are either caused or aggravated by the service-connected low back strain.  

The Board acknowledges the Veteran's statements that his sciatic nerve condition and headaches are etiologically related to his service-connected low back strain.  However, his statements alone do not establish a medical nexus.  Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology or causation of a specific disability.  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau.

Based on the foregoing, the Board finds that the weight of the evidence is against a finding that the Veteran's sciatic nerve condition and headaches were caused or aggravated by his service-connected low back strain.    

For these reasons, service connection for the sciatic nerve condition, to include sciatica and right leg radiculopathy, and headaches must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for the sciatic nerve condition and headaches, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Psychiatric Disability and Sleep Disorder

The Veteran contends that his current psychiatric disability and sleep disorder are caused or aggravated by his service-connected low back strain.  

Service treatment records are negative for any psychiatric symptoms or reports of sleep problems.  However, following separation from service, at an August 2008 Post-Deployment Health Assessment, the Veteran reported that, in the past month, he had felt constantly on guard, watchful, or easily startled, and numb or detached from others.  The clinician assessed these feelings as minor PTSD symptoms, but the Veteran declined a referral to assess and treat them.  

In October 2008, it was noted that the Veteran had reported fatigue, and that his primary care provider had told him that it was most likely related to depression.  The Veteran reported that he had always had plenty of energy to do what he wanted until about a month after he returned from a six month deployment in April 2008 (at the time of his separation).  The clinician diagnosed adjustment disorder with a brief depressive reaction.

The Veteran was afforded a VA examination in February 2009.  He stated that the onset of his depression was in April 2008, but that he did not start treatment for it until the fall of 2008.  He explained that after returning home from deployment, things did not seem quite right and did not measure up to his expectations.  He stated that after about one month back home, both his pastor and his wife told him that he seemed different and possibly depressed.  He stated that he was mostly aware of feeling tired and having low energy and motivation.  He stated he experienced difficulty falling asleep and would wake up several times per night, and did not have a desire to engage in recreational activities.  The VA examiner agreed with the diagnosis made by his treating providers of adjustment disorder with depressed mood, and stated that he also observed some anxiety symptoms as well.  The VA examiner did not provide a nexus opinion.

The Veteran was afforded another VA examination in March 2013.  He reported symptoms of both anxiety and depression, and connected both with his increased back pain and its disabling effects.  The VA examiner opined that the Veteran suffered from a mood disorder due to his back pain and accompanying losses, to include sleep disturbance, but noted that his service-connected back disability was currently evaluated as noncompensably disabling and that there was a suggestion in the medical evidence that part of his back pain was due to a non-service-connected back disability.  Therefore, the VA examiner stated that he was unable to opine whether all of the mental disorder impairment arose from the service-connected condition, as opposed to other conditions, without resorting to mere speculation.  The VA examiner further stated that, if there was to be no increase for the back strain, then none of the impairment reflected by the GAF scores could be regarded as secondary to or caused by the service-connected back condition.

The Board observes, however, that subsequent to the March 2013 VA examination, the RO awarded a 10 percent disability rating for the service-connected low back strain from April 17, 2008, and a 20 percent disability rating from March 4, 2014.  Moreover, the implication of the March 2013 VA examiner's statements is that, if the service-connected back strain caused any pain or disability, then it caused or aggravated the psychiatric disability to at least some degree.  

In light of the consistent documentation of psychiatric symptoms since separation from service, the treatment providers opinions that those symptoms were a consequence of the Veteran's return home from deployment during active service, and the March 2013 VA examiner's statements as outlined above, resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current psychiatric disability with sleep impairment is related to active service or to a service-connected disability.  As such, the benefit-of-the-doubt will be conferred in his favor and his claim for service connection for a psychiatric disability with sleep impairment is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
    
Higher Initial Rating for Back Strain

Service connection for a low back strain was granted in the March 2009 rating decision on appeal.  An initial noncompensable disability rating was granted, effective from April 17, 2008, under the provisions of 38 C.F.R. § 4.71a, DC 5237.  However, during the course of this appeal, in an April 2014 rating decision, the RO granted a higher 10 percent disability rating, effective from April 17, 2008, and a 20 percent disability rating from March 4, 2014.  

The Veteran contends that he is entitled to higher ratings due to severe back pain, which sometimes prevents him from standing from a sitting position or sitting up from lying down.  He testified at the May 2012 Board hearing that, at least once per month, he has to stay in bed for about five days because his back pain is so bad.  With regard to daily activities, he requires assistance tying his shoes and sitting on the toilet is very painful.       

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As above, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean, 13 Vet. App. at 448-9.  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186 (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller, 11 Vet. App. at 348.

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris, 203 F.3d at 1350-51 (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski, 19 Vet. App. at 177 (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Also as above, when all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales, 218 F.3d at 1380-81; Timberlake, 14 Vet. App. at 128-30.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 
10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

At the outset, the Board notes that the rating of the service-connected back strain is complicated by the existence of several non-service-connected back disabilities, discussed above.  However, the Court has held that if it is not possible to separate the effects of service-connected from non-service-connected conditions, all symptoms must be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Therefore, in rating the back disability, unless it has been made apparent in the clinical reports which symptoms are attributable to the service-connected back strain versus the non-service-connected sciatica, spondylolisthesis, and disc pathology, the Board has attributed all symptoms to the service-connected back strain.  

As noted above, the Veteran is in receipt of a 10 percent disability rating prior to March 4, 2014, and a 20 percent disability rating thereafter.    

During active service, in December 2007, the Veteran injured his low back while shoveling.  He felt an acute sharp pain during a twisting motion, but not a pop or tearing sensation.  He was diagnosed with mechanical low back pain.  

Reviewing the evidence most relevant to the rating period on appeal, following separation from service, in October 2008, the Veteran reported low back pain since he injured it in December 2007.  Straight leg raising was to 35 to 45 degrees before discomfort.  X-rays of the lumbar spine were negative, and the clinician assessed low back pain without radiculopathy.

In February 2009, the diagnosis continued to be back pain without radiculopathy, relieved adequately with ibuprofen.

Later that month, the Veteran was afforded a VA examination.  He stated that, following his initial back injury in December 2007, he did not experience any further back pain until he separated from service and returned to work.  He stated that the pain occurred when working without functional limitation and at night when he rolled over in bed.  He reported flare-ups with any type of motion.  Strength was 5 out of 5 without fatigue, pain, or motion changes with repetitive testing.  Straight leg raises were negative.  Forward flexion was to 70 degrees (limited by hamstrings); extension was to 30 degrees; and bilateral lateral flexion was to 30 degrees.  An x-ray study was negative.  The VA examiner diagnosed a low back strain.  

In his October 2009 notice of disagreement (NOD), the Veteran stated that he took ibuprofen every four hours for his back pain and still had some pain.  He further stated that the pain was worse when he got home from work, and that he had a difficult time at work due to his back pain.

As discussed above, in November 2009, the Veteran sought emergency treatment for an acute exacerbation of his low back pain while getting up from a chair, and x-rays showed grade I spondylolisthesis at L5-S1.  

In December 2009, the Veteran rated his back pain at a level of 4 out of 10 in severity all the time, and reported that his back was still stiff.  He also reported that physical therapy was helping, and stated that he would like to return to work.  There was no tenderness to palpation, although he still had some light muscle tension.  The diagnosis was an improving thoracolumbar back strain, and the Veteran was released back to work.

As noted above, he was afforded a VA examination in January 2012.  He complained of constant aching in the low back with episodic sharp stabbing pain.  He rated the background back aching at 6-7/10 (moderate) and the sharp stabbing pain at 10/10 (severe).  He stated he had experienced two episodes with severe pain where he could not move very much and laid on the floor for about a six week time period: once when he initially hurt his back, and once in November 2009.  He reported that he had only had that one flare-up in November 2009 since the original injury in 2007.  He also reported muscle spasms several times per day, precipitated by sitting for too long.  Flexion was to 50 degrees with pain at 30; extension was to 20 degrees with pain at 15; bilateral lateral flexion was to 20 degrees with pain at 15; and bilateral lateral rotation was to 20 degrees with pain at 15.  The VA examiner noted that endpoint limitation was due to truncal obesity and body habitus.  After repetition, flexion was to 50 degrees, extension was to 20 degrees, bilateral lateral flexion was to 20 degrees, and bilateral lateral rotation was to 20 degrees.  There was no additional limitation in range of motion following repetitive use testing.  Functional loss after repetitive use included pain on movement.  Muscle spasm did not cause abnormal gait or spinal contour.  As discussed above, straight leg raising was negative bilaterally, and there was no radicular pain or other signs or symptoms due to radiculopathy.  There was also no IVDS or arthritis.  The VA examiner noted that the back condition would limit lifting, bending, and twisting at work.

In March 2012, a physical therapy note indicates that the Veteran's back pain had been worse since January 2012.  It was noted that an MRI revealed an L4-L5 central disc protrusion causing mild spinal canal stenosis.  He stated that when he had a flare-up, the pain was at a 10 out of 10, and that all he could do is stay in bed and try not to move much because all movement hurt.  He reported that flare-ups had occurred 4 to 5 times in the last 3 years, and that they usually lasted 2 weeks to 2 months.  He stated that he continued to work full-time and was independent with all activities.  He was able to touch his fingertips to his toes, and extension was within full limits.  The physical therapist assessed low back pain due to increased muscle tension as well as from the disc pathology noted on the MRI. 

In February 2013, the Veteran attended a physical therapy appointment after an acute exacerbation of his low back pain.  He stated that he was unable to walk due to the pain, and that he had difficulty standing and sitting.  Generally, prior to this exacerbation, the Veteran stated he had good days and bad days, but that, generally, his pain did not inhibit his ambulation or limit all activity to nothing for greater than one hour.  He rated his current pain at a level of 5 out of 10 in severity.  The clinician observed that he ambulated to and from the clinic with no assistive device, no gait antalgia, and no apparent distress, and that he was independent in transfers.  He was able to touch his finger tips to his knees with pain in the low back, and extension was within full limits.  The therapist assessed low back pain associated with sciatica and a disc issue (see Virtual VA, CAPRI entry 11/14/13, Physical Therapy Consult dated 2/19/13,  p. 51).  

The Veteran was afforded another VA examination in March 2014.  The VA examiner diagnosed an intermittent lumbar strain (myofascial pain) which was related to active service, as well as spondylosis and spondylolisthesis with improved sciatica diagnosed in 2009 which was primarily responsible for the majority of the Veteran's pain.  He reported that he had not had a flare in three months, but prior to that, he reported that once per month he would have increased pain and difficulty moving for a couple of days.  During flare-ups, he stated he could not stand and was only comfortable lying on his stomach.  The VA examiner stated that to give the loss of range of motion in degrees during flares would require resorting to mere speculation, as he would need to be measured during a flare-up and without a flare, and not all flares are necessarily the same.  Currently, flexion was to 70 degrees with pain at 70; extension was to 10 degrees with pain at 10; bilateral lateral flexion was to 30 degrees with no objective evidence of painful motion; and bilateral lateral rotation was to 30 degrees with no objective evidence of painful motion.  After repetition, flexion was to 60 degrees; extension to 10 degrees; and bilateral lateral flexion and bilateral lateral rotation to 30 degrees.  Functional loss after repetitive use included less movement than normal, pain on movement, and disturbance of locomotion.  The VA examiner noted that the Veteran's examination and subjective reporting of symptoms were inconsistent with his reported activity level at his current work as a delivery driver for Dr. Pepper, which was a quite physical job that required heavy lifting, pushing, pulling, climbing up and down, etc.  There was no arthritis or IVDS. The VA examiner stated he should avoid lifting greater than 75 pounds.  Notably, the VA examiner also stated that a lumbar strain would not typically be expected to cause any loss of range of motion unless it was accompanied by acute muscle spasm which can happen intermittently; in that case, the range of motion could decrease temporarily but not long-term.  

Based upon these findings and the lay evidence of record, resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether the assignment of an increased rating of 20 percent for the back strain is warranted from January 19, 2012, the date of the VA examination at which the criteria for a higher rating were first demonstrated.   

As noted above, in order to be eligible for a 20 percent disability rating, the evidence must demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm severe enough to result in an abnormal gait or spinal contour, or incapacitating episodes of intervertebral disc syndrome of at least 2 weeks in duration.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Here, at the January 2012 VA examination, flexion was measured to 50 degrees, with objective evidence of pain noted at 30 degrees, and combined range of motion was 90 degrees, thus meeting the criteria for a 20 percent disability rating.  

As mentioned above, painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.  The Board notes that, at the January 2012 VA examination, pain was observed at 30 degrees, and a 40 percent disability rating is assigned when flexion is 30 degrees or less; however, the Board finds that the weight of the evidence is against a 40 percent disability rating.  Namely, as noted above, the March 2014 VA examiner stated that a back strain (the Veteran's only service-connected back disability) with muscle spasm would only produce intermittent decreases in range of motion that were temporary in nature.  Moreover, subsequent range of motion findings weigh against the assignment of a 40 percent disability rating.  For instance, as noted above, in March 2012, the Veteran was able to touch his toes, demonstrating essentially unlimited flexion.  Moreover, at the March 2014 VA examination, flexion was to 60 degrees, and combined range of motion was 130 degrees, the latter of which does not even meet the criteria for a 20 percent disability rating.  Thus, the disability picture does not more nearly reflect an even higher 40 percent disability rating, as the weight of the evidence is against such a finding.  

Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that a 20 percent disability rating, but no higher, is warranted from January 19, 2012.  

The Board notes that, prior to January 19, 2012, the evidence weighs against the assignment of a disability rating in excess of 10 percent.  Namely, prior to January 19, 2012, flexion, at worst, was limited to 70 degrees, without pain, fatigue, or motion changes after repetitive use testing.

The Board has considered whether an even higher disability rating in excess of 20 percent is warranted under DC 5243 based on incapacitating episodes.  As previously mentioned, DC 5243 deals with IVDS.  In order to meet the criteria for a disability rating in excess of 20 percent under DC 5243, the evidence must show that a physician ordered bed rest to treat the disorder.  In this case, although the Veteran reported that, during flare-ups, he had to lay down to alleviate his back pain, there are no physician's orders or other evidence in the claims file that the Veteran's doctors prescribed bed rest; therefore, he does not meet the criteria for a higher rating under DC 5243 for any part of the rating period on appeal.    

The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating.  In this regard, DC 5003 addresses degenerative arthritis.  However, in this case, the maximum evaluation possible under Diagnostic Code 5003 is 10 percent, as only one major joint or group of minor joints is involved in this claim.  Therefore, it does not allow for a higher evaluation.  Diagnostic Codes 5235, 5236, 5238, 5239, 5240, 5241, and 5242 are not applicable; even if they were, disabilities under these codes are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above.  There are no other applicable codes available for consideration.  

In denying an even higher disability rating in excess of 20 percent, the Board has considered the Veteran's statements that his back disability is worse, as well as his report of flare-ups of pain.  While he is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions regarding whether his symptoms meet the next higher rating criteria under VA regulations.  

Such competent evidence concerning the nature and extent of the Veteran's back disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated. 

The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain.  

Thus, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion (flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the thoracolumbar spine, or incapacitating episode of at least 4 weeks, etc.) such as to enable a finding that the disability picture more nearly approximates an even higher 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine or Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes for the any part of the initial rating period on appeal.  

Despite the Veteran's contention of a debilitating back disability, the 10 and 20 percent disability ratings for the back disability indicate a significant impact on his functional ability.  Such disability evaluations assigned by VA recognizes his painful motion, indicating very generally 10 and 20 percent reductions, respectively, in his ability to function due to his back disability.  The critical question in this case, however, is whether the problems he has cited meet an even higher level under the rating criteria.  For reasons cited above, the Board finds they do not.    

The Board has also contemplated whether any separate evaluations are applicable here for additional disability associated with the service-connected back disability.  However, as discussed in detail above, the neurological symptoms described by the Veteran and diagnosed as sciatica have been attributed to non-service-connected back disabilities.  Moreover, as also discussed above, the weight of the evidence demonstrates that radiculopathy is not present.  Therefore, a separate rating for these symptoms is not warranted, and there is no other indication of any additional disabilities associated with the back disability.   

For these reasons, the Board finds that the weight of the evidence is against an initial disability rating in excess of 10 percent for the service-connected back strain prior to January 19, 2012, but that a 20 percent disability rating, but no higher, is warranted from January 19, 2012.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's back strain.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his back strain is more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld (except as otherwise indicated) because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Beyond the above, the Board has considered the issue of whether unemployability (TDIU) has been raised by the record.  In this regard, the Board must note no indication that the issue of  TDIU has been raised by this record.  Although the Veteran has noted problems with his service-connected disability at work, he has not indicated he is unable to work or attend school due to his back disability (nor does the evidence of record suggest this).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the full grant of benefits sought on appeal with regard to the psychiatric disability and sleep disorder claims, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Next, because the initial rating appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for a back strain, no additional notice is required with regard to that claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the remaining service connection claims, VA's duty to notify was satisfied by way of a January 2013 letter.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA examination reports, and the Veteran's statements, including his testimony at the May 2012 Board hearing.  

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2012 Board hearing, the Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

The Veteran has been afforded an adequate examination on the issue of rating the low back disability.  VA provided the Veteran with examinations in February 2009, January 2013, January 2013, and March 2014.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include review of x-ray and MRI studies.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  Therefore, the Veteran has been afforded an adequate examination on the initial rating issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, VA examinations were afforded to the Veteran with regard to his sciatica and radiculopathy claims in February 2009, January 2012, January 2013, and March 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained in this case are adequate.  The opinions were predicated on a full reading of the private and VA medical records in the Veteran's claims file, as well as physical examinations and interviews of the Veteran.  The VA nexus opinions considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provide complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service-connection claims has been met.  38 C.F.R. § 3.159(c)(4).

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed service connection for headaches; however, the Board finds that a VA examination is not necessary in order to decide this issue.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

In this case, the Veteran's service treatment records are negative for any complaints of or treatment for headaches.  Thus, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event relating to headaches in service, and there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for headaches.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's headaches would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's headaches and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

In addition, as discussed above, there is no competent medical evidence suggesting an etiological relationship between the current headaches and a service-connected disability.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




[CONTINUED ON NEXT PAGE]

ORDER

Service connection for a sciatic nerve condition, to include sciatica and right leg radiculopathy, is denied.  

Service connection for headaches is denied.  

Service connection for a psychiatric disability with sleep impairment is granted.

An initial disability rating in excess of 10 percent for the service-connected low back strain is denied prior to January 19, 2012.  

A 20 percent disability rating, but no higher, for the service-connected low back strain is granted from January 19, 2012.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


